Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED OFFICE ACTION
           This Office Action is in response to the papers filed on 21 November 2019.

CLAIMS UNDER EXAMINATION
             Claims 21-23 are pending and have been examined on their merits.

  PRIORITY
The Applicant claims priority to Provisional Application 62/175239, filed on 13 June 2015. Claim 21 recites a group of optic nerve disorders. While the Provisional Application provides support for disorders such as optic neuritis, optic nerve crush, optic nerve blunt force trauma and optic neuropathy, the document does not provide support for disorders such as glaucoma, the claimed Leber, Kjer and radiation disorders. Support is found in Non Provisional Application 15/180,855, filed 13 June 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites a step of “specifically targeting the nasal mucosa”. It is noted the Instant Specification discloses the term targeted intranasal delivery means targeted delivery within the nasal structures at a precise location. It is unclear what the metes and bounds of “specifically” are. It is unclear if Applicant is referring to a specific device used in said targeting, a specific formulation of claimed components, targeting for a specific period of time or something different. For the purposes of examination, the claim is interpreted to mean targeted delivery at the claimed location. Claims 22-23 are included in this rejection because they depend on claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sing et al. (Methods For Treating Nervous System Injury And Disease. Patent 8197804 2012) in view of Frey et al. (Methods, Pharmaceutical Compositions and Articles Of Manufacture For Administering Therapeutic Cells to the Animal Central Nervous System. US2009/0068155 2009) as evidenced by the Mayo Clinic (Neuromyelitis Optica. Page 1).


Sing teaches a method of treating nervous system injury and degenerative disease (Column 4, line 65 through line 2 of column 5). Sing teaches the following:

Neuromyelitis Optica (Devic's Disease) is an inflammatory disease of the CNS in which there are episodes of inflammation and damage to the myelin that almost exclusively affect the optic nerves and spinal cord. It usually causes temporary blindness, occasionally permanent, in one or both eyes. It can also lead to varying degrees of weakness or paralysis in the legs or arms, loss of sensation, and/or bladder and bowel dysfunction from spinal cord damage. The compositions and methods of the present invention are effective in treating neuromyelitis optica.

The compositions and methods are effective in treating neuromyelitis optica (claim 18, lines 1-3). Because the disorder “almost exclusively affects the optic nerve”, Sing treats an optic nerve disorder. As evidenced by the Mayo Clinic, Neuromyelitis optica (NMO) is a central nervous system disorder that primarily affects the eye nerves (optic neuritis) and the spinal cord (myelitis). Therefore a method that treats NMO treats optic neuritis. Sing teaches the use of a composition comprising conditioned medium from amnion derived multipotent progenitor cells, referred to as amnion-derived cellular cytokine solution or ACCS (column 5, lines 8-12). Examiner notes the art teaches said cells are TSE cells (see column 8, line 8).

In an embodiment, Sing teaches the TSE cells secrete bNGF, BNGF, FGF-4, IGF-II, HGF, BDNF, GDNF, FGF-2 (bFGF), IGF-II, CNTF, LIF, GITRL, GITR, M-CSF, GRO, GROC, HGF, Thymosin B4, ICAM-2, EGF-R and EGF, and at least one factor from the group Angiogenin, TGFB2, PDGF, VEGF, TIMP-1 and TIMP-2, wherein each secreted factor is secreted physiologically relevant levels in a physiologically relevant temporal manner into the extracellular space or into surrounding culture media (column 7, lines 55-65). Examiner notes Sing teaches each of the factors recited in claim 21, and states each is secreted at physiological levels. Therefore the secreted levels would read on the claimed physiologic levels. Claim 21 recites a method of treating an optic nerve disorder, disease or injury in a patient in need thereof. While claim 21 recites the concentration of each component present in 1 ml of the claimed composition, the claim does not recite the dose administered to treat an optic nerve disorder. Therefore any dosage is encompassed in claim 21. 


While Sing teaches delivery to a “target site” (column 22, line 55) and teaches delivery to a “desired location” (column 22, line 60), the art is silent regarding intranasal administration as recited in claim 21.

Frey teaches a method of treating the central nervous system by administering a composition comprising cells and regulatory factors to the “upper-third of the nasal cavity” (Abstract). Said regulatory factors include growth factors and cytokines ([0068] [0070] [0074]). Frey teaches regulatory agents do not cross the blood-brain barrier efficiently ([0019]).

Frey teaches the following ([0049] [0050]):
Therapeutic cells and/or pharmaceutical compositions thereof may be administered to the olfactory nerve, for example, through the olfactory epithelium located at the upper third of the nasal cavity. Such administration can employ extracellular or intracellular (e.g., transneuronal) anterograde and retrograde transport of the regulatory agent entering through the olfactory nerves to the brain and its meninges, to the brain stem, or to the spinal cord. Once the therapeutic cells and/or pharmaceutical composition thereof is dispensed into or onto tissue innervated by the olfactory nerve, the therapeutic cells and/or pharmaceutical composition and/or components thereof may be transported through the tissue and travel along olfactory neurons into areas of the CNS including the brain stem, cerebellum, spinal cord, cerebrospinal fluid, olfactory bulb, and cortical and subcortical structures.
The blood-brain barrier is bypassed in the present invention by application of the therapeutic cells and/or pharmaceutical composition(s) comprising therapeutic cells by application to the upper third of the nasal cavity. The therapeutic cells and/or pharmaceutical composition of the invention migrate from the nasal mucosa through foramina in the cribriform plate along the olfactory neural pathway and into the CNS. 


As set forth above, the art teaches administration to the upper third of the nasal cavity. The art teaches the composition (and components thereof) “migrate from the nasal mucosa through foramina in the cribriform plate”, bypassing the blood brain barrier. The 
As set forth above, Sing teaches a composition comprising growth factors and cytokines. It would have been obvious to combine the teachings of the prior art by delivering the disclosed therapeutic by targeted intranasal administration as claimed. It would have been obvious to do so since Sing administers a composition which comprises cytokines growth factors and Frey teaches compositions which comprises these components are administered by application to the upper third of the nasal cavity. The art teaches the nasal mucosa allows access through foramina in the cribriform plate along the olfactory neural pathway and into the CNS, bypassing the blood brain barrier. One would do so since Frey teaches it avoids unwanted systemic exposure and invasive administration. One would have had a reasonable expectation of success since Sing is directed to compositions comprising cells and/or conditioned medium comprising growth factors and cytokines and Frey teaches this mode of administration can be used to deliver cells and regulatory factors which may be cytokines or growth factors. One would have expected similar results since both references are directed to methods which administer regulatory factors. Therefore claim 21 is rendered obvious as claimed (claim 21). 

It would have been obvious to administer ST66 in combination with another agent since Sing teaches both AMP (hence, the cells) and ACCS may be administered (column 1, lines 20-25). Because Sing teaches both compositions treat neurological disorders, one of ordinary skill would administer both therapeutics to have an enhanced effect. 

The following is noted from the MPEP regarding the combination of two compositions used for the same purpose:

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 22 is included in this rejection (claim 22). Because Sing teaches AMP cells can also be administered to treat disorders, they are interpreted to be “active”. Therefore claim 23 is included in this rejection (claim 23).

Therefore Applicant’s Invention is rendered obvious as claimed.


				Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653